Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on October 9, 2020. It is noted, however, that applicant has not filed a certified copy of the  CN2020/119952 application as required by 37 CFR 1.55.

Abstract of the Disclosure
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because of the recital of “said” in line 3 of the paragraph.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 13, 15 and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (US 2021/0261892), hereinafter “Xu.”
The applied reference has two common inventors (H. Tan and C. Mac Namara) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Regarding claims 1-4, 13, 15 and 17-18, Xu teaches a flexible, porous, dissolvable solid sheet article comprising a water-soluble polymer, a plasticizer and a cationic surfactant, wherein the solid sheet article is characterized by: (i) a Percent Open Cell Content of from about 80% to about 100%; and (ii) an Overall Average Pore Size of from about 100 μm to about 2000 μm (see paragraph [0007]).  In some embodiments, the solid sheet article may comprise two or more flexible, porous, dissolvable sheets stacked together; and a coating composition may be present on at least one surface of at least one of the two or more sheets, provided that the coating composition is not on any of the outer surfaces of the solid sheet article, in other words, the coating composition may be added between sheets of the solid sheet article (see paragraph [0044]). In Example 4, Xu teaches multi-layer sheet articles, e.g., Sheet I with 2-20 layers each may be formed by stacking the respective sheets, and the solid sheet articles contain coating compositions (i.e., juice) which are prepared by applying a juice, e.g., Juice v, between the Sheets I during stacking the sheets, wherein Sheet I comprises 22.3 wt% PVA (polyvinyl alcohol water-soluble polymer) and 31.1 wt% DEEDMAC (diethyl ester dimethyl ammonium chloride cationic surfactant, see paragraph [0066]), and wherein Juice v comprises 35.5 wt% silicone (i.e., non-aqueous liquid carrier), 30 wt% neat perfume (i.e., non-aqueous liquid carrier) (total 65.5 wt% non-aqueous liquid carrier), 20 wt% perfume microcapsule (i.e., solid particles), 12.5 wt% silicon dioxide (i.e., silica, a thickening agent), and balance water (see paragraphs [0210]-[0211] and Tables 16-17). The sheets are prepared by preparing a wet pre-mixture comprising the water-soluble polymer and surfactant, aerating the wet pre-mixture to form an aerated wet pre-mixture, and forming the aerated wet pre-mixture into sheet having first and second sides and drying the formed sheet to make the solid sheet article (see Example 1, paragraphs [0191]-[0199]; claim 17). The polyvinyl alcohol has a weight average molecular weight ranging from about 80,000 to about 150,000 Daltons and a degree of hydrolysis ranging from about 80% to about 90% (see paragraph [0055]).  Inasmuch as Xu already teaches silicone oil and perfume oil, Xu need not teach the specific non-ionic surfactant in claim 3 (which depends from claim 2) since this component is not claimed as being present in the composition, rather, this component is cited in the alternative as recited in claim 2, lines 1-3. Hence, Xu anticipates the claims. 

Claims 1-4, 13-15 and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tan et al. (US 2021/0121373), hereinafter “Tan ‘373.”
The applied reference has three common inventors (H. Tan; C. Mac Namara and R. Glenn, Jr.) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Regarding claims 1-4, 13-15 and 17-18,  Tan ‘373 teaches a dissolvable solid article comprising two or more flexible, porous, dissolvable sheets, wherein each of the two or more sheets comprises a water-soluble polymer and a first surfactant and is characterized by a Percent Open Cell Content of from 80% to 100% and an Overall Average Pore Size of from 100 μm to 2000 μm; and wherein a coating composition comprising a second surfactant is present on at least one surface of at least one of the two or more sheets, provided that the coating composition is not on any of the outer surfaces of the dissolvable solid article (see paragraph [0008], see also Figs. 8A and 8B). Tan ‘373 also teaches a process for preparing a dissolvable solid article comprising the steps of: 1) providing two or more flexible, porous, dissolvable sheets and a coating composition, wherein each of the two or more sheets comprises a water-soluble polymer and a first surfactant and is characterized by a Percent Open Cell Content of from 80% to 100% and an Overall Average Pore Size of from 100 μm to 2000 μm, and wherein the coating composition comprises a second surfactant; 2) applying the coating composition on at least one surface of at least one sheet from the two or more sheets; and 3) arranging the two or more sheets into a stack to form the dissolvable solid article so that the coating composition is not on any of the outer surfaces of the stack (see paragraph [0007]). The flexible, porous, dissolvable solid sheets are prepared by: (a) forming a pre-mixture containing raw materials (e.g., the water-soluble polymer, active ingredients such as surfactants, and optionally a plasticizer) dissolved or dispersed in water or a suitable solvent, which is characterized by a viscosity of from about 1,000 cps to about 25,000 cps measured at about 40° C. and 1 s−1; (b) aerating the pre-mixture (e.g., by introducing a gas into the wet slurry) to form an aerated wet pre-mixture; (c) forming the aerated wet pre-mixture into a sheet having opposing first and second sides; and (d) drying the formed sheet for a drying time of from 1 minute to 60 minutes at a temperature from 70° C. to 200° C. along a heating direction that forms a temperature gradient decreasing from the first side to the second side of the formed sheet, wherein the heating direction is substantially offset from the gravitational direction for more than half of the drying time (see paragraph [0056]).  In Example 6, Tan ‘373 teaches solid Articles, i.e., Sheet d, with coating composition, i.e., Juice d, wherein the solid articles with juice are formed by applying juices to sheets, as in Fig. 8, and then stacking the respective sheets to form multilayer structures with 10-20 layers, wherein Sheet d comprises 23.74 w/w% polyvinyl alcohol (with a degree of polymerization of about 1700), 36.53 w/w% sodium lauryl sulfate anionic surfactant, 9.91 w/w% sodium laureth-3 sulfate anionic surfactant (a total of 46.44 w/w% anionic surfactant), 11.16 w/w% sodium lauroamphoacetate; and wherein Juice d comprises 20 w/w% C12-C14 ethoxylated alcohol (having a weight average degree of alkoxylation ranging from 5 to 15, see paragraph [0163]; a non-aqueous liquid carrier), 45.0 w/w% perfume (also a non-aqueous liquid carrier), 7.50 w/w% silicon dioxide (i.e., silica, a thickening agent) and 7.5 w/w% perfume oil capsules (solid particles) (see paragraph [0299] and Tables 18-19). The polyvinyl alcohol has a degree of hydrolysis ranging from about 70% to about 90% (see paragraph [0112]) and  a weight average molecular weight ranging from about 80,000 to about 150,000 Daltons (see paragraph [0106]).  Tan’373 teaches the limitations of the instant claims. Hence, Tan ‘373 anticipates the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-10 and  19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu as applied to claims 1-4, 13, 15 and 17-18 above.
	Regarding claims 5-10, Xu teaches the features as discussed above. In addition, Xu teaches the equivalency of perfume microcapsules with enzymes as additional ingredients in the coating composition (see paragraph [0092]). Xu, however, fails to specifically disclose enzymes as the solid particles.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the perfume microcapsules with enzymes because the substitution of art recognized equivalents as shown by Xu in paragraph [0092] is within the level of ordinary skill in the art. In addition, the substitution of one additional ingredient in the coating composition for another is likely to be obvious when it does no more than yield predictable results. Inasmuch as Xu already teaches enzymes, Xu need not teach the specific anionic surfactants, bleaching agent, effervescent system or bleach activator since these components are not claimed as being present in the composition, rather, these components are cited in the alternative as recited in claim 5, lines 1-4.
	Regarding claims 19-20, Xu teaches the features as discussed above. In addition, Xu teaches that the drying step is conducted for a duration from about 5 min to about 300 min, at a temperature from about 70° C. to about 200° C., along a heating direction that forms a temperature gradient decreasing from the first side to the second side of the formed sheet, wherein the heating direction is substantially opposite to the gravitational direction for more than half of the drying time (se claim 18);  the wet pre-mixture has a viscosity of from about 1,000 cps to about 25,000 cps measured at 40° C. and 1 s−1 (see claim 19) and the aerated wet pre-mixture has a density of about 0.05 g/ml to about 0.7 g/ml (see claim 20). Xu, however, fails to specifically disclose a drying time from about 10 min to about 120 min as recited in claim 19 and the specific density of the wet pre-mixture which is from about 0.2 g/ml to about 0.6 g/ml as recited in claim 20.
Considering the above teachings of Xu,  the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

Claims 5-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tan ‘373 as applied to claims 1-4, 13-15 and 17-18 above.
	Regarding claims 5-10, Tan ‘373 teaches the features as discussed above. In addition, Tan ‘373 teaches that the coating composition may comprise an additional ingredient like a bleaching agent (see paragraph [0185] in a range from 0.0001% to 99% by total weight of the coating composition (see paragraph [0186]). Tan’373, however, fails to specifically disclose a bleaching agent in the coating composition, say as in Example 6 above. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a bleaching agent into the coating composition, say in Example 6 above, because this is one of the additional ingredient which can be added to the coating composition as disclosed in paragraph [0185].   Inasmuch as Tan ‘373 already teaches a bleaching agent, Tan ‘373 need not teach the specific anionic surfactants, enzyme, effervescent system or bleach activator since these components are not claimed as being present in the composition, rather, these components are cited in the alternative as recited in claim 5, lines 1-4.
	Regarding claims 11-12, Tan ‘373 teaches the features as discussed above. As discussed above, Tan ‘373 teaches that the coating composition in Example 6, Juice d comprises 20 w/w% C12-C14 ethoxylated alcohol (non-aqueous liquid carrier), 45.0 w/w% perfume (also a non-aqueous liquid carrier), 7.50 w/w% silicon dioxide (i.e., silica, a thickening agent) and 7.5 w/w% perfume oil capsules (solid particles) (see paragraph [0299] and Tables 18-19).  In addition, Tan ‘373 teaches  that the silica can range from 0.1 to 95% , preferably from 1% to 50% by total weight of the coating composition (see paragraphs [0171] and [0178]), and the perfume microcapsules (i.e., solid particles) can range from 1% to 99%, preferably from 5% to 90%, by total weight of the coating composition (see paragraphs [0181]). Tan ‘373, however, fails to specifically disclose the proportions of the perfume microcapsules (i.e., solid particles)  and silica (i.e., thickening agent) as recited in claims 11-12.  
	Considering the above teachings of Tan ‘373,  the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Regarding claims 19-20, Tan 373 teaches the features as discussed above. As discussed above, Tan ‘373 teaches that the flexible, porous, dissolvable solid sheets are prepared by: (a) forming a pre-mixture containing raw materials (e.g., the water-soluble polymer, active ingredients such as surfactants, and optionally a plasticizer) dissolved or dispersed in water or a suitable solvent, which is characterized by a viscosity of from about 1,000 cps to about 25,000 cps measured at about 40° C. and 1 s−1; (b) aerating the pre-mixture (e.g., by introducing a gas into the wet slurry) to form an aerated wet pre-mixture; (c) forming the aerated wet pre-mixture into a sheet having opposing first and second sides; and (d) drying the formed sheet for a drying time of from 1 minute to 60 minutes at a temperature from 70° C. to 200° C. along a heating direction that forms a temperature gradient decreasing from the first side to the second side of the formed sheet, wherein the heating direction is substantially offset from the gravitational direction for more than half of the drying time (see paragraph [0056]).  Tan ‘373, however, fails to specifically disclose a drying time from about 10 min to about 120 min as recited in claim 19. 
	Considering the above teachings of Tan ‘373,  the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tan ‘373 as applied to claims 1-4, 13-15 and 17-18  above, and further in view of Gillette (US Patent No. 6130193).
	Regarding claim 16, Tan ‘373 teaches the features as discussed above.  In addition, Tan ‘373 teaches that the solid sheet may comprise one or more additional ingredients like bleaches and bleach activators (see paragraph [0151]). Tan ‘373 also teaches that the coating composition may comprise a bleaching agent (see paragraph [0185]). Tan ‘373, however, fails to disclose a coating composition comprising a bleaching agent like percarbonate and the sheets comprise a bleach activator like oxybenzene sulphonate.
	It is known from Gillette, an analogous art, that bleach activators such as those described in U.S. Pat. No. 4,483,778, the entire contents of which are incorporated herein by reference, which reference teaches oxybenzene sulphonate (see claim 24), may be separated from peroxygen bleaches like perborate or percarbonate to prevent premature degradation of the bleach (see col. 6, line 60 to col. 7, line 10).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the bleaching agent like perborate or percarbonate in the coating composition and the bleach activator like oxybenzene sulphonate into the sheets because such separation would prevent premature degradation of the bleach as taught by Gillette.  
Claims 1-10, 14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baig et al. (US 2011/0027328), hereinafter “Baig.”
	Regrading claims 1 and 4, Baig teaches an oral care article in the form of a flexible porous dissolvable solid structure, comprising: from about 1% to about 70% surfactant; from about 10% to about 70% water soluble polymer, from about 0% to about 25% plasticizer (see abstract; claim 1), and having a percent open-celled content of from about 80% to about 100% (see claim 2). In Fig. 2, Baig shows two porous dissolvable solid structures with a surface resident coating in between the two structures (see paragraph [0008] and Fig. 2). The surface resident coating comprises one or more oral care components (see paragraph [0105]). The coating can be applied as a fluid coating, where the coating can be sprayed, spread, dropped, printed, sandwiched between different articles or different portions of the same article, layered, injected, rolled on, or dipped (see paragraph [0110]). In one embodiment the surface resident coating comprises from about 10% to about 100% of one or more water-releasible matrix complexes comprising oral care components (see paragraph [0115]). The water-releasible matrix materials may include polyacrylates, amorphous silica, amorphous silica gel, precipitated silica, fumed silica, aluminosilicates, such as zeolites and alumina, silicates, carbonates, and mixtures thereof (see paragraphs [0117] and [0119]).  In one embodiment, the surface resident coating comprises from about 10% to about 100% of one or more microcapsules comprising oral care components, which include perfume microcapsules (see paragraphs [0121]-[0122]). In one embodiment, the oral care components may be surface coated with non-hygroscopic solvents, anhydrous oils, and/or waxes (see paragraph [0161]). Baig, however, fails to disclose a dissolvable solid article comprising two porous dissolvable solid structures with a surface resident coating in between the two structures like in Fig. 2 wherein the surface resident coating comprises a non-aqueous liquid carrier, solid particles and a thickening agent, and wherein the dissolvable solid article has an overall average pore size of from about 100 µm to about 2000 µm as recited in claim 1. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to prepare a dissolvable solid article comprising two porous dissolvable solid structures with a surface resident coating in between the two structures like in Fig. 2 wherein the surface resident coating comprises a non-aqueous liquid carrier like non-hygroscopic solvents, solid particles like perfume microcapsules, and a thickening agent like silica because the teachings of Baig encompass these ingredients as components of the surface resident coating. 
	Even though Baig is silent as to the overall average pore size of the dissolvable solid article, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the dissolvable solid article of Baig to have an overall average pore size within those recited because similar dissolvable solid articles having similar components and  having a percent open-celled content of from about 80% to about 100% have been utilized, hence would have similar properties.
	Regarding claim 2, Baig teaches the features as discussed above.  As discussed above, Baig teaches that the surface resident coating comprises one or more oral care components (see paragraph [0105]). In addition, Baig teaches that one type of oral care component is a carrier like polyethylene glycol (see paragraph [0065]). 
	Regarding claim 3, Baig teaches the features as discussed above.  As discussed above, Baig teaches that the surface resident coating comprises one or more water-releasible matrix complexes comprising oral care components (see paragraph [0115]), wherein the water-releasible matrix materials may include silica (see paragraphs [0117]). Baig also teaches that one type of oral care component is a carrier like polyethylene glycol (see paragraph [0065]). 
Inasmuch as Baig already teaches a carrier like polyethylene glycol, Baig need not teach the C6-C20 linear or branched alkylalkoxylated alcohol having a weight average degree of alkoxylation ranging from about 5 to about 15 since these component is not claimed as being present in the composition, rather, this component is cited in the alternative as recited in claim 2, lines 1-3.
	Regarding claims 5 and 8,  Baig teaches the features as discussed above.  As discussed above, Baig teaches that the surface resident coating comprises one or more oral care components (see paragraph [0105]), and one example is a bleaching agent (see paragraphs [0074]] and claim 17), for example, perborate, percarbonate or persulfate (see paragraph [0078]).
	Regarding claims 6-7 and 9-10, Baig teaches the features as discussed above.  As discussed above, Baig teaches that the surface resident coating comprises one or more oral care components (see paragraph [0105]), and one example is a bleaching agent (see paragraphs [0074], [0078] and claim 17).  Inasmuch as Baig already teaches a bleaching agent, Baig need not teach the specific anionic surfactants, enzymes, effervescent system or bleach activator since these components are not claimed as being present in the composition, rather, these components are cited in the alternative as recited in claim 5, lines 1-4.
	Regarding claim 14, Baig teaches the features as discussed above. In addition, Baig teaches that the surfactants, like anionic surfactants, nonionic surfactants, or combinations thereof, may be present from about 1% to about 70% by weight of the porous dissolvable structure (see paragraph [0034]). Suitable anionic surfactants include alkyl ether sulfates which is made as a condensation product of ethylene oxide and monohydric alcohol’s having from about 8 to 24 carbon atoms  (see paragraph [0036]). Baig, however, fails to specifically disclose the at least one porous dissolvable structure having from about 40% to 80% by weight of the surfactants.
Considering that Baig teaches from about 1% to about 70% by weight of the porous dissolvable structure of surfactants, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Regarding claims 17-18, Baig teaches the features as discussed above. In addition, Baig teaches a process for preparing the porous dissolvable solid structure with the surface resident coating, wherein the process comprises: (1) preparing a processing mixture with the desired components; (2) aerating the mixture by introducing a gas into the mixture; (3) forming the aerated wet mixture into a desired one or more shapes; and (4) drying the aerated wet mixture to a desired final moisture content, and wherein a surface resident coating is applied to the structure (see paragraph [0135]) as a fluid such as a spray, a gel, or a cream coating (see paragraph [0162]), resulting in a porous dissolvable article as shown in Fig. 2 wherein the surface resident coating is in between two porous dissolvable structures (see paragraph [0008] and Fig. 2).
	Regarding claim 19, Baig teaches the features as discussed above. In addition, Baig teaches that the drying temperature is between 75o C. and 145o C (see paragraph [0148] and the drying time that can be achieved via convective drying are between about 10 minutes to about 90 minutes (see paragraph [0155]).  
	Regarding claim 20, Baig teaches the features as discussed above. In addition, Baig teaches that the processing mixture has a viscosity from about 10,000 cps to about 20,000 cps (see paragraph [0137]). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Baig as applied to claims 1-10, 14 and 17-20 above, and further in view of Tan et al. (US 2020/0308517), hereinafter “Tan ‘517.”
	Regarding claim 13, Baig teaches the features as discussed above. In addition, Baig teaches that the water-soluble polymer may be present from about 15% to about 40% by weight of the porous dissolvable structure (see paragraph [0024]). The water soluble polymer comprises polyvinyl alcohol under the CELVOL® trade name (see paragraph [0028]), for example CELVOL® 523 (see paragraph [0167]). Baig, however, fails to disclose the weight average molecular weight and degree of hydrolysis of the polyvinyl alcohol.
	It is known from Tan ‘517, an analogous art, that polyvinyl alcohols under the CELVOL trade name which includes CELVOL 523 has a weight average molecular weight ranging from 80,000 to about 150,000 Daltons and a degree of hydrolysis ranging from about 80% to about 90% (see paragraph [0126]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the polyvinyl alcohol polymer, like the CELVOL® 523 of Baig to have an average molecular weight and a degree of hydrolysis within those recited because it is known from Tan ‘517 that polyvinyl alcohols under the CELVOL trade name which includes CELVOL 523 has a weight average molecular weight ranging from 80,000 to about 150,000 Daltons and a degree of hydrolysis ranging from about 80% to about 90%.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 20 of copending Application No. 17/073,586. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to similar dissolvable solid article comprising two or more flexible, porous, dissolvable sheets, wherein each of said two or more sheets comprises a water-soluble polymer and a surfactant having the same Percent Open Cell Content and Overall Average Pore Size, and a coating composition that is not on any of the outer surfaces of the dissolvable article, and a similar process for preparing the dissolvable solid article, differing only in that the coating composition of the present application comprises a non-aqueous liquid carrier, solid particles and a thickening agent, whereas the copending application discloses a coating composition comprising a second surfactant (which reads on a non-aqueous liquid carrier and solid particles), rheology modifiers (which reads on thickening agent)  like silicon dioxide and clays (which are also solid particles). Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the  coating ingredients of the copending application to be within those recited because said ingredients overlap in scope.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                 
                                                                                /LORNA M DOUYON/                                                                                 Primary Examiner, Art Unit 1761